DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US Pub: 2017/0344254 A1).
 	As to claim 1, Zhang discloses a method for setup a touch sensitive area of an electronic paper touch panel (i.e. the display system of figure 8 and 12 embodiment, Zhang teaches the display system of the mobile device 100 is an electro-phoretic type e-paper display with touch screen) (see Fig. 8 and 12, [0127-0128]), comprising: 
 	having an electronic paper display of the electronic paper touch panel marking an existing first touch sensitive area in a first display format (i.e. as seen in figure 3 the normal touch screen format of element 100 is a vertical oriental main display area as seen in figure 3 and 8) (see Fig. 3, 8, [0077-0080]); 
 	detecting an event via touch electrodes of the electronic paper touch panel (i.e. when the user apply control on the side unit of the electro-phoretic display as seen in figure 8, the device 100 detect an input event) (see Fig. 8, [0103-0107]); 
 	setting up a second touch sensitive area according to the detected event (i.e. as seen in figure 8, the electronic device 100 is able to reformat the side screen 120 to display the new format keyboard 800) (see Fig. 8, [0106-0107]); and 
 	having the electronic paper display marking the second touch sensitive area in a second display format (i.e. the electronic paper display of Zhang is able to change the second touch sensitive area to a second display format which shows the 800 keypad in a vertical direction accessible by the user) (see Fig. 8, [0103-0107]).
 	As to claim 8, Zhang discloses an electronic system (i.e. the display system of figure 8 and 12 embodiment, Zhang teaches the display system of the mobile device 100 is an electro-phoretic type e-paper display with touch screen) (see Fig. 8 and 12, [0127-0128]), comprising: 
 	an electronic paper touch panel (i.e. the display unit 110 on the device 100 is said to be an electro-phoretic touch panel design) (see Fig. 8, 12, [0127-0128]); 
 	a touch sensitive processing apparatus (i.e. as seen in figure 12 the controller 1130 is able to control the touch input system of unit 100) (see Fig. 12, [0122-0130]); 
 	an electronic paper controller (i.e. the device 100 is able drive the display 1110 which is said to be an electro-phoretic display) (see Fig. 12, [0122-0127]); and 
 	a host connected with the touch sensitive processing apparatus and the electronic paper controller, wherein the host executes instructions stored in a non-volatile memory (i.e. the device 100 uses the 1170 memory unit with is of a flash type non-volatile unit) (see Fig. 12, [0122-0146]) for: 
 	having the electronic paper controller to control an electronic paper display of the electronic paper touch panel marking an existing first touch sensitive area in a first display format (i.e. as seen in figure 10C the first touch sensitive area is the main area on the screen of figure 8 which is control in a first display format) (see Fig. 8, 10C, [0117-0119]); 
 	having the touch sensitive processing apparatus detecting an event via touch electrodes of the electronic paper touch panel (i.e. the user input unit 1120) (see Fig. 12); 
 	having the touch sensitive processing apparatus setting up a second touch sensitive area according to the detected event (i.e. as seen in figure 8 the user applied input control on the side area creates a touch input event) (see Fig. 8, [0103-0107]); and 
 	having the electronic paper controller to control the electronic paper display marking the second touch sensitive area in a second display format (i.e. the electronic paper display of Zhang is able to change the second touch sensitive area to a second display format which shows the 800 keypad in a vertical direction accessible by the user) (see Fig. 8, [0103-0107]).
 	As to claim 15, Zhang discloses an integrated apparatus for setting up a touch sensitive area of an electronic paper touch panel (i.e. the display system of figure 8 and 12 embodiment, Zhang teaches the display system of the mobile device 100 is an electro-phoretic type e-paper display with touch screen) (see Fig. 8 and 12, [0127-0128]), comprising: 
 	an interconnection network for connecting with touch electrodes of the electronic paper touch panel (i.e. as seen in figure 12 the system of Zhang uses an interconnection network for connecting the touch electrode together with the rest of the display using the controller 1130 bus) (see Fig. 12, [0127-0148]), respectively; 
 	a driving circuit for connecting with the interconnection network (i.e. the driving circuit 1110 is seen on the output unit 1115 which is connect to the interconnection network) (see Fig. 12, [0127-0128]); 
 	a sensing circuit for connecting with the interconnection network (i.e. the sensing circuit is input 1120 and the sensing unit 1150 which is connected to the network) (see Fig. 12, [0127-0148]); 
 	an interface module for connecting with a host (i.e. the mobile phone 100 is able to connect to a cellular network host via the communication unit 1140) (see Fig. 12, [0133-0134]); 
 	a second interconnection network for connecting with electrodes of an electronic paper display of the electronic paper touch panel (i.e. the bus network from the control 1130 connect the input electrode to the output display 1110) (see Fig. 12, [0130-0148]), respectively; 
 	a control circuit for connecting with the second interconnection network (i.e. wired bus for the controller 1130) (see Fig.12); and 
 	a processor for executing instructions stored in non-volatile memory (i.e. the controller 1130 is a processor which execute the instruction for 1170 non-volatile memory) (see Fig. 12, [0128-0148]) for: 
 	having the control circuit to control the electronic paper display marking an existing first touch sensitive area in a first display format (i.e. as seen in figure 8 and 13 the format for the main display area is controlled by the circuitry of figure 12) (see Fig. 8, 12-13, [0128-0148]); 
 	having the interconnection network, the driving circuit and the sensing circuit detecting an event via the touch electrodes (i.e. as seen in figure 8 the user applied input control on the side area creates a touch input event) (see Fig. 8, [0103-0107]) 
 	setting up a second touch sensitive area according to the detected event; and having the control circuit to control the electronic paper display marking the second touch sensitive area in a second display format (i.e. the electronic paper display of Zhang is able to change the second touch sensitive area to a second display format which shows the 800 keypad in a vertical direction accessible by the user) (see Fig. 8, [0103-0107]).
 	As to claim 2, Zhang teaches the method as claimed in claim 1, further comprises: notifying a host to switch into a setup mode before the detecting; and after the second touch sensitive area is setup, notifying the host to exit the setup mode and transmitting data of the second touch sensitive area to the host (i.e. the unlock sequence of figure 10C shows a setup mode which allow the user to move from one of the touch sensitive are to the other side and the device 100 is able to notify the user the exit of the setup mode which the main screen is unlock for the second touch sensitive area) (see Fig. 10C, [0119]).
	As to claim 3, Zhang teaches the method as claimed in claim 1, further comprises: repeating the detecting step to detect a new event; when the new event is detected, setting up a third touch sensitive area according to the new event; having the electronic paper display marking the third touch sensitive area in the first display format; when the detecting step are repeated for a certain times while no new event is detected or a command for exiting the setup mode is received, setting up the second touch sensitive area as the same as the third touch sensitive area and having the electronic paper display marking the second touch sensitive area in the second display format (i.e. as seen in figure 10C the third area is the combined first and second area when the display is fully unlocked which means that the second area is now the same as the rest of the main display area forming the 110 display of figure 10C) (see Fig. 10C, [0118-0119]).
	As to claim 4, Zhang teaches the method as claimed in claim 3, wherein the method is satisfied with one or any combination of following: a position of an edge of the first touch sensitive area is a distance away from a position of a corresponding edge of the second touch sensitive area in a first axis, the distance is an integer multiple of N pixels, N is a integer larger than 1; a position of another edge of the first touch sensitive area is a distance away from a position of a corresponding edge of the second touch sensitive area in a second axis, the distance is an integer multiple of M pixels, M is a integer larger than 1; a position of the edge of the first touch sensitive area is a distance away from a position of a corresponding edge of the third touch sensitive area in the first axis, the distance is an integer multiple of N pixels; and a position of the another edge of the first touch sensitive area is a distance away from a position of a corresponding edge of the third touch sensitive area in the second axis, the distance is an integer multiple of M pixels (i.e. as seen in figure 8 the secondary keyboard area 800 is automatically placed away from the boundary edge of the first sensitive area which is a distance of a integer larger than 1 from the horizontal and vertical axis) (see Fig. 8, [0103-0108]).
	As to claim 5, Zhang teaches the method as claimed in claim 3, wherein the method is satisfied with one or any combination of following: when the size of the second touch sensitive area is less than a predetermined threshold, setting the second touch sensitive area as the same as the first touch sensitive area; when the size of the third touch sensitive area is less than the predetermined threshold, setting the third touch sensitive area as the same as the first touch sensitive area; when an edge of the second touch sensitive area is less than a predetermined length, setting the second touch sensitive area as the same as the first touch sensitive area; and when an edge of the third touch sensitive area is less than the predetermined length, setting the third touch sensitive area as the same as the first touch sensitive area (i.e. as seen in figure 8 the size of the keypad 800 is reformatted from 810 whereby the size of the threshold of the each of the individual boxes are fitted to not exceed the edge area of the second display 120 area) (see Fig. 8, [0103-0108]).
	As to claim 6, Zhang teaches the method as claimed in claim 1, wherein the first display format includes one or any combination of followings: having a corresponding area blinking periodically; having edges of the corresponding area blinking periodically; showing graph or text inside the corresponding area; and having graph or text blinking periodically inside the corresponding area (i.e. the mobile device of figure 8 shows a dual area refresh display system that periodically blinks to allow update in the display area to show graphics such as the keypad and the text of the individual keypad unit) (see Fig. 8, [0123-0127]).
	As to claim 7, Zhang teaches the method as claimed in claim 3, further comprises one of following steps: when one event is detected, determining the position of the second touch sensitive area according to the detected one event; when one event is detected in the repeated detecting step, determining the position of the third touch sensitive area according to the one event detected in the repeated detecting step; when two events are detected, determining the size of the second touch sensitive area according to the detected two events; when two events are detected in the repeated detecting step, determining the size of the third touch sensitive area according to the detected two events detected in the repeated detecting step; when two events are detected, determining the position and the size of the second touch sensitive area according to the detected two events; and when two events are detected in the repeated detecting step, determining the position and the size of the third touch sensitive area according to the detected two events detected in the repeated detecting step (i.e. as seen in figure 10C the third area is the combined first and second area when the display is fully unlocked which means that the second area is now the same as the rest of the main display area forming the 110 display of figure 10C, this occurs the full sequence of the input is achieved to unlock the display by repeatedly display to interactive icon mapping of figure 10C to finally reach the unlocked patterns) (see Fig. 10C, [0118-0119]).
 	As to claim 9, Zhang teaches the electronic system as claimed in claim 8, wherein the host is further for: switching into a setup mode before the detecting; and exiting the setup mode after the second touch sensitive area is setup (i.e. as seen in figure 8 the second up of the keypad is turned into a proper input mode when the operation for unlock is engaged as seen in figure 10C) (see Fig. 8, 10C, [0103-0128]).
 	As to claim 10, Zhang teaches the electronic system as claimed in claim 8, wherein the host is further for: having the touch sensitive processing apparatus repeating the detecting to detect a new event; when the new event is detected by the touch sensitive processing apparatus, setting up a third touch sensitive area according to the new event; having the electronic paper controller to control the electronic paper display marking the third touch sensitive area in the first display format; and when the detecting are repeated for a certain times while no new event is detected by the touch sensitive processing apparatus or a command for exiting the setup mode is received, setting up the second touch sensitive area as the same as the third touch sensitive area and having the electronic paper controller to control the electronic paper display marking the second touch sensitive area in the second display format (i.e. as seen in figure 10C the third area is the combined first and second area when the display is fully unlocked which means that the second area is now the same as the rest of the main display area forming the 110 display of figure 10C, this occurs the full sequence of the input is achieved to unlock the display by repeatedly display to interactive icon mapping of figure 10C to finally reach the unlocked patterns) (see Fig. 10C, [0118-0119]).
	As to claim 11, Zhang teaches the electronic system as claimed in claim 10, wherein the electronic system is satisfied with one or any combination of following: a position of an edge of the first touch sensitive area is a distance away from a position of a corresponding edge of the second touch sensitive area in a first axis, the distance is an integer multiple of N pixels, N is a integer larger than 1; a position of another edge of the first touch sensitive area is a distance away from a position of a corresponding edge of the second touch sensitive area in a second axis, the distance is an integer multiple of M pixels, M is a integer larger than 1; a position of the edge of the first touch sensitive area is a distance away from a position of a corresponding edge of the third touch sensitive area in the first axis, the distance is an integer multiple of N pixels; and a position of the another edge of the first touch sensitive area is a distance away from a position of a corresponding edge of the third touch sensitive area in the second axis, the distance is an integer multiple of M pixels (i.e. as seen in figure 8 the secondary keyboard area 800 is automatically placed away from the boundary edge of the first sensitive area which is a distance of a integer larger than 1 from the horizontal and vertical axis) (see Fig. 8, [0103-0108]).
	As to claim 12, Zhang teaches the electronic system as claimed in claim 10, wherein the electronic system is satisfied with one or any combination of following: when the size of the second touch sensitive area is less than a predetermined threshold, setting the second touch sensitive area as the same as the first touch sensitive area; when the size of the third touch sensitive area is less than the predetermined threshold, setting the third touch sensitive area as the same as the first touch sensitive area; when an edge of the second touch sensitive area is less than a predetermined length, setting the second touch sensitive area as the same as the first touch sensitive area; and when an edge of the third touch sensitive area is less than the predetermined length, setting the third touch sensitive area as the same as the first touch sensitive area (i.e. as seen in figure 10C the third area is the combined first and second area when the display is fully unlocked which means that the second area is now the same as the rest of the main display area forming the 110 display of figure 10C, this occurs the full sequence of the input is achieved to unlock the display by repeatedly display to interactive icon mapping of figure 10C to finally reach the unlocked patterns) (see Fig. 10C, [0118-0119]).
	As to claim 13, Zhang teaches the electronic system as claimed in claim 8, wherein the first display format includes one or any combination of followings: having a corresponding area blinking periodically; having edges of the corresponding area blinking periodically; showing graph or text inside the corresponding area; and having graph or text blinking periodically inside the corresponding area (i.e. the mobile device of figure 8 shows a dual area refresh display system that periodically blinks to allow update in the display area to show graphics such as the keypad and the text of the individual keypad unit) (see Fig. 8, [0123-0127]).
	As to claim 14, Zhang teaches the electronic system as claimed in claim 10, the host is further for: when one event is detected, determining the position of the second touch sensitive area according to the detected one event; when one event is detected in the repeated detecting, determining the position of the third touch sensitive area according to the one event detected in the repeated detecting step; when two events are detected, determining the size of the second touch sensitive area according to the detected two events; when two events are detected in the repeated detecting, determining the size of the third touch sensitive area according to the detected two events detected in the repeated detecting step; when two events are detected, determining the position and the size of the second touch sensitive area according to the detected two events; and when two events are detected in the repeated detecting, determining the position and the size of the third touch sensitive area according to the detected two events detected in the repeated detecting step (i.e. as seen in figure 10C the third area is the combined first and second area when the display is fully unlocked which means that the second area is now the same as the rest of the main display area forming the 110 display of figure 10C, this occurs the full sequence of the input is achieved to unlock the display by repeatedly display to interactive icon mapping of figure 10C to finally reach the unlocked patterns) (see Fig. 10C, [0118-0119]).
	As to claim 16, Zhang teaches the integrated apparatus as claimed in claim 15, wherein the processor is further for: notifying the host into a setup mode before the detecting; and after the second touch sensitive area is setup, notifying the host to exit the setup mode and transmitting data of the second touch sensitive area (i.e. as seen in figure 8 the second up of the keypad is turned into a proper input mode when the operation for unlock is engaged as seen in figure 10C) (see Fig. 8, 10C, [0103-0128]).
	As to claim 17, Zhang teaches the integrated apparatus as claimed in claim 15, wherein the processor is further for: having the interconnection network, the driving circuit and the sensing circuit repeating the detecting to detect a new event; when the new event is detected, setting up a third touch sensitive area according to the new event; having the control circuit to control the electronic paper display marking the third touch sensitive area in the first display format; and when the detecting are repeated for a certain times while no new event is detected or a command for exiting the setup mode is received, setting up the second touch sensitive area as the same as the third touch sensitive area and having the control circuit to control the electronic paper display marking the second touch sensitive area in the second display format (i.e. as seen in figure 10C the third area is the combined first and second area when the display is fully unlocked which means that the second area is now the same as the rest of the main display area forming the 110 display of figure 10C, this occurs the full sequence of the input is achieved to unlock the display by repeatedly display to interactive icon mapping of figure 10C to finally reach the unlocked patterns) (see Fig. 10C, [0118-0119]).
	As to claim 18, Zhang teaches the integrated apparatus as claimed in claim 17, wherein the integrated apparatus is satisfied with one or any combination of following: a position of an edge of the first touch sensitive area is a distance away from a position of a corresponding edge of the second touch sensitive area in a first axis, the distance is an integer multiple of N pixels, N is a integer larger than 1; a position of another edge of the first touch sensitive area is a distance away from a position of a corresponding edge of the second touch sensitive area in a second axis, the distance is an integer multiple of M pixels, M is a integer larger than 1; a position of the edge of the first touch sensitive area is a distance away from a position of a corresponding edge of the third touch sensitive area in the first axis, the distance is an integer multiple of N pixels; and a position of the another edge of the first touch sensitive area is a distance away from a position of a corresponding edge of the third touch sensitive area in the second axis, the distance is an integer multiple of M pixels (i.e. as seen in figure 8 the secondary keyboard area 800 is automatically placed away from the boundary edge of the first sensitive area which is a distance of a integer larger than 1 from the horizontal and vertical axis) (see Fig. 8, [0103-0108]).
	As to claim 19, Zhang teaches the integrated apparatus as claimed in claim 17, wherein the integrated apparatus is satisfied with one or any combination of following: when the size of the second touch sensitive area is less than a predetermined threshold, setting the second touch sensitive area as the same as the first touch sensitive area; when the size of the third touch sensitive area is less than the predetermined threshold, setting the third touch sensitive area as the same as the first touch sensitive area; when an edge of the second touch sensitive area is less than a predetermined length, setting the second touch sensitive area as the same as the first touch sensitive area; and when an edge of the third touch sensitive area is less than the predetermined length, setting the third touch sensitive area as the same as the first touch sensitive area (i.e. as seen in figure 10C the third area is the combined first and second area when the display is fully unlocked which means that the second area is now the same as the rest of the main display area forming the 110 display of figure 10C) (see Fig. 10C, [0118-0119]).
	As to claim 20, Zhang teaches the integrated apparatus as claimed in claim 15, wherein the first display format includes one or any combination of followings: having a corresponding area blinking periodically; having edges of the corresponding area blinking periodically; showing graph or text inside the corresponding area; and having graph or text blinking periodically inside the corresponding area (i.e. the mobile device of figure 8 shows a dual area refresh display system that periodically blinks to allow update in the display area to show graphics such as the keypad and the text of the individual keypad unit) (see Fig. 8, [0123-0127]).
	As to claim 21, Zhang teaches the integrated apparatus as claimed in claim 17, wherein the processor is further for: when one event is detected, determining the position of the second touch sensitive area according to the detected one event; when one event is detected in the repeated detecting, determining the position of the third touch sensitive area according to the one event detected in the repeated detecting step; when two events are detected, determining the size of the second touch sensitive area according to the detected two events; when two events are detected in the repeated detecting, determining the size of the third touch sensitive area according to the detected two events detected in the repeated detecting step; when two events are detected, determining the position and the size of the second touch sensitive area according to the detected two events; and when two events are detected in the repeated detecting, determining the position and the size of the third touch sensitive area according to the detected two events detected in the repeated detecting step (i.e. as seen in figure 10C the third area is the combined first and second area when the display is fully unlocked which means that the second area is now the same as the rest of the main display area forming the 110 display of figure 10C, this occurs the full sequence of the input is achieved to unlock the display by repeatedly display to interactive icon mapping of figure 10C to finally reach the unlocked patterns) (see Fig. 10C, [0118-0119]).
	As to claim 22, Zhang teaches the electronic system, comprising the electronic paper touch panel, the integrated apparatus and the host as recited in one of claims 15 through 21 (As seen in figure 15-21 the emboidment of Zhang is an integrated mobile device 100 which as an electro-phoretic display and therefore, still read on the claimed limitations of claim 22 in view of the claim 15 though 21) (see Fig. 8, 12C, [0118-0127]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martynov et al. (US Pub: 2014/0184471 A1) is cited to teach figure 1-5 embodiment with a flexible touch screen mobile phone display capable of dynamic reconfiguration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        December 17, 2022